AMENDMENT NO. 1 TO CREDIT AGREEMENT

This Amendment No.1 to Credit Agreement (this “Agreement”) dated as of June 26,
2007 is made by and among ReAble Therapeutics Finance LLC, (f/k/a Encore Medical
Finance LLC), a Delaware limited liability company having its principal place of
business in Austin, Texas (the “Borrower”), ReAble Therapeutics Holdings, LLC
(f/k/a Encore Medical Holdings, LLC), a Delaware limited liability company
(“Holdings”), Bank of America, N.A., a national banking association organized
and existing under the laws of the United States (“Bank of America”), in its
capacity as administrative agent for the Lenders (as defined in the Credit
Agreement (as defined below)) (in such capacity, the “Administrative Agent”),
and each of the Lenders signatory hereto, and each of the Guarantors (as defined
in the Credit Agreement) signatory hereto.

W I T N E S S E T H:

WHEREAS, the Borrower, Holdings, the Administrative Agent and the Lenders have
entered into that certain Credit Agreement dated as of November 3, 2006 (as
hereby amended and as from time to time hereafter further amended, modified,
supplemented, restated, or amended and restated, the “Credit Agreement”;
capitalized terms used in this Agreement not otherwise defined herein shall have
the respective meanings given thereto in the Credit Agreement), pursuant to
which the Lenders have made available to the Borrower various revolving and term
loan facilities, including a letter of credit facility and a swing line
facility; and

WHEREAS, each of the Guarantors has entered into a Guaranty pursuant to which it
has guaranteed the payment and performance of the obligations of the Borrower
under the Credit Agreement and the other Loan Documents; and

WHEREAS, the Borrower has advised the Administrative Agent and the Lenders that
it desires to amend certain provisions of the Credit Agreement as set forth
below and the Administrative Agent and the Lenders signatory hereto are willing
to effect such amendment on the terms and conditions contained in this
Agreement;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended as follows:

(a) Clause (ii) of the first proviso to Section 2.14(a) of the Credit Agreement
is amended and restated in its entirety to read as follows:

(ii) the Company shall be in compliance with each of the covenants set forth in
Section 7.11 determined on a Pro Forma Basis as of the last day of the most
recent Test Period, if any, for which financial information has been delivered
to the Collateral Agent and the Lenders pursuant to Section 6.01(a) or (b), as
if such Incremental Term Loans or Revolving Commitment Increases, as applicable,
had been outstanding on the last day of such fiscal quarter of the Company for
testing compliance therewith.

(b) The last paragraph of Section 6.01 of the Credit Agreement is amended in its
entirety, so that as amended it shall read as follows:

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Holdings
and the Restricted Subsidiaries by furnishing (A) the applicable financial
statements of ReAble Therapeutics, Inc. (or any other direct or indirect parent
of Holdings) or of the Company or (B) Holdings’ or ReAble Therapeutics, Inc.’s
(or any other direct or indirect parent of Holdings), or the Company’s Form 10-K
or 10-Q, as applicable, filed with the SEC; provided that, with respect to each
of clauses (A) and (B), (i) to the extent such information relates to ReAble
Therapeutics, Inc. (or any other direct or indirect parent of Holdings) or the
Company, such information is accompanied by consolidating or other necessary
information that explains in reasonable detail the differences between the
information relating to ReAble Therapeutics, Inc. (or such parent), or the
Company, as applicable, on the one hand, and the information relating to
Holdings and the Restricted Subsidiaries on a standalone basis, on the other
hand and (ii) to the extent such information is in lieu of information required
to be provided under Section 6.01(a), such materials are accompanied by a report
and opinion of KPMG, LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.

2. Effectiveness; Conditions Precedent. The effectiveness of this Agreement and
the amendments to the Credit Agreement herein provided are subject to the
satisfaction of the following conditions precedent:

(a) the Administrative Agent shall have received each of the following documents
or instruments in form and substance reasonably acceptable to the Administrative
Agent:

(i) one duly executed counterpart of this Agreement by the Borrower, the
Administrative Agent and each of the Required Lenders by facsimile or PDF;

(ii) a certificate of a Responsible Officer of the Borrower demonstrating that
after giving Pro Forma Effect (determined on the basis of the financial
information most recently delivered to the Collateral Agent and the Lenders
pursuant to Section 6.01(b) of the Credit Agreement) to a proposed Incremental
Term Loan in the amount of $55,000,000 and the proposed acquisition of certain
assets of The Saunders Group, Inc. for a purchase price of approximately
$40,000,000, the Borrower and Holdings will have a Total Leverage Ratio of not
greater than 8.00 to 1.00 and an Interest Coverage Ratio of not less than 1.25
to 1.00;

(iii) such other documents, instruments, opinions, certifications, undertakings,
further assurances and other matters as the Administrative Agent shall
reasonably request; and

(b) all fees and expenses payable to the Administrative Agent and the Lenders
(including the reasonable fees and expenses of counsel to the Administrative
Agent) estimated to date shall have been paid in full (without prejudice to
final settling of accounts for such fees and expenses).

3. Consent of the Guarantors. Each Guarantor hereby consents, acknowledges and
agrees to the amendments set forth herein and hereby confirms and ratifies in
all respects the Guaranty to which such Guarantor is a party (including without
limitation the continuation of such Guarantor’s payment and performance
obligations thereunder upon and after the effectiveness of this Agreement and
the amendments contemplated hereby) and the enforceability of such Guaranty
against such Guarantor in accordance with its terms.

4. Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Agreement, each of the Borrower and Holdings
represents and warrants to the Administrative Agent and the Lenders as follows:

(a) The representations and warranties made by the Borrower in Article V of the
Credit Agreement and in each of the other Loan Documents to which it is a party
are true and correct on and as of the date hereof in all material respects,
except to the extent that such representations and warranties expressly relate
to an earlier date;

(b) Since the date of the most recent financial reports of Holdings delivered
pursuant to Section 6.01 of the Credit Agreement, no act, event, condition or
circumstance has occurred or arisen which, singly or in the aggregate with one
or more other acts, events, occurrences or conditions (whenever occurring or
arising), has had or could reasonably be expected to have a Material Adverse
Effect;

(c) The Persons appearing as Guarantors on the signature pages to this Agreement
constitute all Persons who are required to be Guarantors pursuant to the terms
of the Credit Agreement and the other Loan Documents, including without
limitation all Persons who became Subsidiaries or were otherwise required to
become Guarantors after the Closing Date, and each of such Persons has become
and remains a party to a Guaranty as a Guarantor;

(d) This Agreement has been duly authorized, executed and delivered by the
Borrower, Holdings and Guarantors party hereto and constitutes a legal, valid
and binding obligation of such parties, except as may be limited by general
principles of equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
and

(e) No Default or Event of Default has occurred and is continuing.

5. Entire Agreement. This Agreement, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Agreement may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.

6. Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.

7. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument.

8. Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed and to be performed entirely within such State, and shall be
further subject to the provisions of Section 10.17 of the Credit Agreement.

9. Enforceability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

10. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby.

11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent and each of the Guarantors
and Lenders, and their respective successors, legal representatives, and
assignees to the extent such assignees are permitted assignees as provided in
Section 10.07 of the Credit Agreement.

[Signature pages follow.]

1

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

REABLE THERAPEUTICS FINANCE LLC

By: /s/ Harry L. Zimmerman
Harry L. Zimmerman
Executive Vice President – General Counsel


REABLE THERAPEUTICS HOLDINGS LLC

By: /s/ Harry L. Zimmerman
Harry L. Zimmerman
Executive Vice President – General Counsel


GUARANTORS:

REABLE THERAPEUTICS FINANCE CORP.

By: /s/ Harry L. Zimmerman
Harry L. Zimmerman
Executive Vice President – General Counsel


REABLE THERAPEUTICS LLC

By: /s/ Harry L. Zimmerman
Harry L. Zimmerman
Executive Vice President – General Counsel
ENCORE MEDICAL, L.P.

By: Encore Medical GP, Inc., its general partner

By: /s/ Harry L. Zimmerman
Harry L. Zimmerman
Executive Vice President – General Counsel


ENCORE MEDICAL ASSET CORPORATION

By: /s/ Harry L. Zimmerman
Harry L. Zimmerman
Executive Vice President – General Counsel


ENCORE MEDICAL GP, INC.

By: /s/ Harry L. Zimmerman
Harry L. Zimmerman
Executive Vice President – General Counsel


ENCORE MEDICAL PARTNERS, INC.

By: /s/ Harry L. Zimmerman
Harry L. Zimmerman
Executive Vice President – General Counsel


EMPI, INC.

By: /s/ Harry L. Zimmerman
Harry L. Zimmerman
Executive Vice President – General Counsel


EMPI CORP.

By: /s/ Harry L. Zimmerman
Harry L. Zimmerman
Executive Vice President – General Counsel


EMPI SALES LLC

By: /s/ Harry L. Zimmerman
Harry L. Zimmerman
Executive Vice President – General Counsel


COMPEX TECHNOLOGIES LLC

By: /s/ Harry L. Zimmerman
Harry L. Zimmerman
Executive Vice President – General Counsel


EMPICARE, INC.

By: /s/ Harry L. Zimmerman
Harry L. Zimmerman
Executive Vice President – General Counsel


ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative


Agent

By:
Name:
Title:


LENDERS:

BANK OF AMERICA, N.A.

By:
Name:
Title:




By:
Name:
Title:


2